CARPENTER, District Judge.
This is a bill in equity to restrain an alleged infringement of letters patent No. 329,875, issued November 10,1885, to Emery Andrews, for box. The claim alleged to be infringed is as follows:
“(1) A box made of thin, flexible material, reinforced at its upper edge by a band or hoop of wood, said band of -wood being protected at its corners by metal corner pieces U-shaped in cross section, which embrace a portion of three sides of said hoop or hand upon two sides of said box.”
The respondents have made a box which comes within the terms of this claim. They point out that the claim suggests no means of fastening the corner pieces to the hand or to the body of the box, and that in their box the corner pieces are fastened by rivets; and they argue that the device of the first claim is inoperative and void and also that they do not infringe. I shall not here enter into a discussion of these questions, because I am clearly of opinion that *272the claim of the patent is void, as not involving patented invention.. .The evidence abundantly shows that all the parts of the patented box are old both in material and in structure, and that they here perform no other function than that which they performed in structures previously existing. There is therefore no patentable combination, but only a pure aggregation of old devices. The bill will be dismissed.